DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants did not overcome the prior art rejection of record (reproduced, with adaptations, below).  Therefore, the Markush search will not be extended in this Office Action.
This Action is Non-Final since Examiner has revised his rejections in response to the Remarks of 4/19/22.  Examiner’s revisions include additional citations after each assertion.
All claims have been examined on the merits.  Note, however, that the Markush search for prior art and double patent art has not yet been extended beyond Applicants’ elected species of ethylene oxide (elected species of “epoxide”) and beta-propiolactone (elected species of “epoxide carbonylation product”) for base instant claim 1.
The next Office Action will properly be made FINAL if:
(1)  Applicants fail to overcome rejections in this Action; 
(2)  Applicants overcome the prior art rejection, below, which necessitates a Markush search extension for any of:  “epoxide”; “carbonylation catalyst”; and/or “epoxide carbonylation product” of base claim 1 that finds prior art against claim 1; and/or 
(3)  Applicants’ claim amendments necessitate new grounds of rejection.  MPEP 803.02(III)(D) applies here.
Current Status of 16/919,763
This Office Action is responsive to the amended claims of April 19, 2022.
Claims 1-20 have been examined on the merits.  Claims 1, 9, and 13-20 are previously presented.  Claim 12 is currently amended.  Claims 2-8 and 10-11 are original.
Priority
Applicants identify the instant application, Serial #:  16/919,763, filed 07/02/2020, as a division of 15/308,989, filed 11/04/2016, now U.S. Patent #:  10,858,329, and having 1 RCE-type filing therein.  Application 15/308,989 is a national stage entry of PCT/US15/28123, International Filing Date: 04/29/2015, which claims priority from U.S. Provisional Application 61/988,495, filed 05/05/2014.
The effective filing date is May 5, 2014 as the instant claims find support in the U.S. Provisional ‘495.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of April 19, 2022.
The Examiner has reviewed the claim amendments and Reply of 04/19/2022.
The Examiner thanks Applicants’ Representative for contacting the Office during the phone interview of 19 April 2022.  While the merits of the obviousness rejection and double patent rejection were discussed, no agreement was reached.  The Representative’s Remarks of 4/19/2022 echoed the points he made during the phone interview.  While Examiner does not agree with these points, the Examiner has reviewed the obviousness rejection and added citations for each assertion made in the rejection thereby rendering moot any allegations of lack of fact finding.
The obviousness rejection (see paragraphs 15-17 of previous Office Action) is maintained.  Applicants did not amend the claims of 04/19/2022 to overcome this rejection.
The Examiner has reviewed Applicants’ Remarks of 04/19/2022 but finds them unpersuasive for the following reasons:
The amended rejection, below, now has a section (page 14 of Office Action) explicitly discussing how the combination of ALLEN and PORCELLI help teach claim 8 (counter to Applicants’ Remarks on page 6 of 9); and 
The Examiner disagrees that merely conclusory statements were made in the previous Office Action.  However, the Examiner has added page citations to ALLEN and/or PORCELLI after each assertion in the revised obviousness rejection, below.  Furthermore, where necessary, the Examiner has explained his interpretation of how ALLEN and/or PORCELLI are really teaching the same thing that Applicants are claiming.  These revisions put to bed any allegations of lack of fact findings; and 
Applicants contend that page 2 of ALLEN does not help teach instant claim 1 (see page 7 of 9 of Remarks).  However, the Examiner disagrees and interprets the fifth paragraph of ALLEN page 2 as permitting the accumulation step c) of instant claim 1:  page 2 of ALLEN teaches adding additional carbonylation catalyst to the catalyst recycling stream; thus, accumulation of carbonylation catalyst has to occur due to recycling of some carbonylation catalyst and addition of new carbonylation catalyst to the recycle carbonylation catalyst/spent batch; and 
The Examiner interprets ALLEN “Summary of the Invention” on page 1 as teaching separating the carbonylation catalyst from the reaction product stream containing beta lactone (beta-propiolactone); and 
Contrary to Applicants’ Remarks (pages 7-8 of 9) PORCELLI page 30 does help to teach instant claim 6 and 10-11:  PORCELLI pg 30 teaches solid “polymeric supports” comprising a cation exchange resin and/or anion exchange resin.  Furthermore, PORCELLI page 25 teaches that these solid supports can be used to help generate carbonylation catalyst in situ which Examiner interprets as teaching use of an anion exchanging material/resin to selectively remove at least a portion of the anionic metal carbonyl from the reaction product stream (claim 6/claim 10-11) and/or a cation exchanging material/resin to selectively remove at least a portion of the cationic Lewis acid from the reaction product stream (PORCELLI page 30) for eventual catalyst component recycling.  The use of the anion exchanging material/resin and/or the cation exchanging material/resin accounts for the “selective” (emphasis) removal process.  The anion exchanging material/resin is used to selectively remove at least a portion of the anionic metal carbonyl from the reaction product stream.  The cation exchanging material is used to selectively remove at least a portion of the cationic Lewis acid from the reaction product stream (pages 25 and 30 PORCELLI; further, this is how anion and cation exchange resins are used—see page 19 of instant Specification).
The revised obviousness rejection has citations to ALLEN and/or PORCELLI and the Examiner has included interpretations of how the teachings of the prior art map to/reject the limitations of the instant claims.  Furthermore, the KSR analysis is properly conducted in the fourth section of the 103 rejection building on what was explicitly taught by ALLEN and PORCELLI and covered in the first section of the 103.  
The rejection will be rendered moot once Applicants either amend the instant claims around the prior art or persuasively traverse (indicating surprising/unexpected results of the instant claimed invention, etc.) indicating how their invention as claimed is distinguished from the prior art.  The next Action will be made FINAL if Examiner again has to maintain this obviousness rejection.  However, this action is made NON-FINAL since the rejection has been revised in response to Applicants’ Remarks of 4/19/2022.
This rejection is reproduced, below, and adapted to account for Applicants’ 4/19/22 Remarks.

The non-statutory double patent rejection (see paragraphs 18-19 of previous Office Action) is being maintained.  Applicants did not amend instant base claim 1 of the 4/19/22 claims to render moot this rejection.  The reference parent U.S. 10,858,329 B2 cannot be a statutory double patent reference against the instant claims of 4/19/22.  Thus, filing a Terminal Disclaimer will render moot this rejection.
Applicants cannot ask to hold this rejection in abeyance by refusing to persuasively traverse, amend the instant claims, or file a Terminal Disclaimer.  Furthermore, a statement that the Office has not performed fact finding (see Remarks page 5 of 9) is not consistent with the maintained rejection, below.  Please either traverse with persuasive remarks distinguishing the claim language of the reference parent patent claims from the instant claim limitations or file a Terminal Disclaimer to render moot this rejection.  The rejection is reproduced, below.
Claim Rejections - 35 USC § 103 – Maintained Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over:
ALLEN (WO 2010/118128 A1, referenced in Information Disclosure Statement of 07/02/2020), 
in view of:
PORCELLI (WO 2013/063191 A1, referenced in IDS of 07/02/2020).

The instant claims are drawn to a method for the continuous reaction of an epoxide and carbon monoxide comprising: 
a) feeding a continuous carbonylation reactor during a first interval of time with a catalyst feed stream comprising a carbonylation catalyst, where within the reactor, an epoxide and carbon monoxide react in the presence of the carbonylation catalyst to provide a reaction product stream comprising an epoxide carbonylation product and carbonylation catalyst; 
b) treating the reaction product stream to separate at least a portion of the carbonylation catalyst from the reaction product stream; sf-3985277Application No.: 15/308,989Docket No.: 73777-20013.00 
c) accumulating carbonylation catalyst collected in step (b) throughout the first interval of time to obtain a spent carbonylation catalyst batch, and 
d) feeding a continuous carbonylation reactor during a second interval of time with a catalyst feed stream wherein at least a portion of the carbonylation catalyst in the catalyst feed stream is derived from spent carbonylation catalyst batch accumulated in step (c).

Determining the scope and contents of the prior art:
The reference ALLEN teaches a method for the continuous reaction of an ethylene oxide (epoxide) and carbon monoxide comprising:
a) feeding a continuous carbonylation reactor during a first interval of time with a catalyst feed stream comprising a carbonylation catalyst, where within the reactor, an epoxide and carbon monoxide react in the presence of the carbonylation catalyst to provide a reaction product stream comprising an epoxide carbonylation product and carbonylation catalyst (“Detailed Description of Various Embodiments of the Invention” on page 11 of ALLEN teach methods for the continuous carbonylation of epoxide (ethylene oxide of instant claim 2) to produce beta-lactone (beta-propiolactone).  The continuous reaction comprises reacting (in a reactor) ethylene oxide with carbon monoxide and carbonylation catalyst to produce beta-propiolactone; further, page 1 of ALLEN teaches that the carbonylation catalyst is later separated from the beta-propiolactone in the reaction product stream proving that, at least before catalyst separation, the reaction product stream of ALLEN (interpreted as equivalent to “reaction product stream” of instant claims) comprises an “epoxide carbonylation product” (beta-propiolactone of instant claim 3) and “carbonylation catalyst”); 
b) treating the reaction product stream to separate at least a portion of the carbonylation catalyst from the reaction product stream (ALLEN “Summary of the Invention” on page 1 teaches separating the carbonylation catalyst from the reaction product stream); this is also interpreted as synonymous with “selectively remove the metal carbonyl compound [or cationic Lewis acid] from the reaction product stream” since this step taught by Allen separates the carbonylation catalyst/metal carbonyl compound/cationic Lewis acid from the reaction product stream); 
c) accumulating the carbonylation catalyst collected in step (b) throughout the first interval of time to obtain a spent carbonylation catalyst batch (ALLEN page 1 “Summary of the Invention” teaches that at least some of the carbonylation catalyst is recycled back into the reaction stream and page 2 of ALLEN teaches adding additional carbonylation catalyst to the catalyst recycling stream; thus, accumulation of carbonylation catalyst has to occur due to recycling of some carbonylation catalyst and addition of new carbonylation catalyst to the recycle carbonylation catalyst); and 
d) feeding a continuous carbonylation reactor during a second interval of time with a catalyst feed stream wherein at least a portion of the carbonylation catalyst in the catalyst feed stream is derived from spent carbonylation catalyst batch accumulated in step (c) (under the broadest reasonable interpretation, the “Abstract” and “Summary of Invention” on page 1 both teach that carbonylation catalyst, epoxide, and carbon monoxide are mixed in reactor to produce a product stream (that includes the beta-lactone product and carbonylation catalyst); separate step then ensues to separate a portion of the beta-lactone product from the carbonylation catalyst (therefore, carbonylation catalyst accumulates=steps b and c, above), and reference then explicitly states that the catalyst is then recycled back into the reaction.  The Examiner interprets the first step of producing beta-lactone product and separation of catalyst from said product encompasses claimed “first interval of time” while recycling the separated catalyst back into the reaction encompasses claimed “second interval of time”.  Reactor is referenced as “carbonylation reactor” in the reference [see ALLEN page 30]; Furthermore, ALLEN page 1 “Summary of the Invention” teaches that at least some of the carbonylation catalyst is recycled back into the reaction stream and page 2 of ALLEN teaches that the recycled catalyst stream is treated and this teaches that catalyst in the catalyst feed stream is derived from spent catalyst batch).
The reference teaches that the epoxide used in the reaction, above, can be ethylene oxide (teaches claims 2 and 17); and consequently, the product is beta-propiolactone (page 4 and 11).  This teaches claims 3-4.
Furthermore, ALLEN teaches use of tetraphenylporphyrinato (TPP) aluminum (Al) carbonyl cobaltate (Co(CO)4) (page 23; claims 18-20).
Additionally, the reference teaches that the carbonylation catalyst comprises a metal carbonyl compound wherein the metal carbonyl compound comprises the anionic metal carbonyl compound Co(CO4) (page 22; teaches claim 5).   Said carbonylation catalyst can be further complexed with a Lewis acidic component (cationic or anionic, which constitutes the “one or more other catalyst components” of claim 1) (pp. 22-23) (claims 7 and 9).
The reference PORCELLI teaches a method comprising providing a feedstock stream comprising ethylene oxide and carbon monoxide; directing the feedstock stream to a (first) reaction zone where it is contacted with a metal carbonyl compound and where at least a portion of the ethylene oxide is converted to a carbonylation product stream comprising beta-propiolactone (page 5).  One embodiment of the method of Porcelli uses an anion exchanging material/resin and another embodiment uses a cation exchanging material/resin (para 2 on page 30).  The anion exchanging material/resin is used to selectively remove at least a portion of the anionic metal carbonyl from the reaction product stream.  The cation exchanging material is used to selectively remove at least a portion of the cationic Lewis acid from the reaction product stream (page 30).  PORCELLI pg 30 teaches solid “polymeric supports” comprising a cation exchange resin and/or anion exchange resin.  Furthermore, PORCELLI page 25 teaches that these solid supports can be used to help generate carbonylation catalyst in situ which Examiner interprets as teaching use of an anion exchanging material/resin to selectively remove at least a portion of the anionic metal carbonyl from the reaction product stream (claim 6/claim 10-11) and/or a cation exchanging material/resin to selectively remove at least a portion of the cationic Lewis acid from the reaction product stream (PORCELLI page 30) for eventual catalyst component recycling.  

Ascertaining the differences between the prior art and the claims at issue:
While the reference ALLEN and PORCELLI teach many of the limitations of the instant claims, neither ALLEN nor PORCELLI, when considered separately, teach all of the limitations of the instant rejected claims.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of beta-propiolactone product from ethylene oxide and carbon monoxide and possesses the technical knowledge necessary to make adjustments to the starting compounds and catalyst concentrations to optimize/enhance the reaction efficiency and product yield.  Said artisan has also reviewed the problems in the art as regards to beta-propiolactone production and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 1-20 are prima facie obvious in light of the combination of references ALLEN and PORCELLI.
The artisan would find it obvious before the effective filing date of the claimed invention to combine the references ALLEN and PORCELLI to arrive at the instant invention.
The artisan would be motivated to combine ALLEN, which teaches instant claim 1, with the reference PORCELLI, which teaches use of an anion exchanging material/resin to selectively remove at least a portion of the anionic metal carbonyl from the reaction product stream (claim 6/claim 10) and/or a cation exchanging material/resin to selectively remove at least a portion of the cationic Lewis acid from the reaction product stream (PORCELLI pages 25 and 30) (claim 11).
Based on the above teachings, the artisan would expect that use of either an anion exchanging resin or a cation exchanging resin would greatly increase the efficiency of the beta-propiolactone production by assisting in catalyst component (anionic metal carbonyl and/or cationic Lewis acid) recovery thereby increasing product (beta propiolactone) yield and decreasing the cost associated with additional reactant (ethylene oxide and carbon monoxide) and catalyst input into the beta-propiolactone production process.  Furthermore, the artisan would expect even higher product yield and higher reaction efficiency by use of both anion exchanging material and cationic exchanging material (claim 12) since the cationic exchanging resin would selectively remove the cationic Lewis acid catalyst components from the reaction product stream; and the anion exchanging resin would selectively remove the anionic metal carbonyl components from the reaction product stream thereby permitting the recovery of more catalyst components than use of either cationic exchanging resin or anionic exchanging resin alone could recover.  Increased catalyst recovery results in more catalyst available for recycle which means less catalyst input required to replenish the reaction (costs savings) and less reactants required to keep the reaction going (more costs savings; more recycled catalyst can react with unreacted starting compounds and produce more beta-propiolactone product).  This catalyst recycle would be expected to include regenerating (hence activate) the accumulated carbonylation catalyst from step c) before feeding the accumulated carbonylation catalyst in step d) to help increase product yield and reaction efficiency (claims 12-14 and 16).  Such regeneration would be expected to require energy in the form of pressure and substrate (carbon monoxide) (claim 15).
Furthermore, Examiner interprets PORCELLI pages 25 and 30 as teaching the use of anion exchanging material/resin to selectively remove at least a portion of the anionic metal carbonyl from the reaction product stream and the use of cation exchanging material to selectively remove at least a portion of the cationic Lewis acid from the reaction product stream (pages 25 and 30).  The artisan would be expected to selectively remove metal carbonyl compound to the at least partial exclusion of other catalyst components in order to efficiently collect catalyst components for eventual recycling (recycling as taught by ALLEN pages 1-3).  This teaches claim 8.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting – Maintained Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, and 17 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-19 of parent U.S. Patent No. 10,858,329 B2.  The instant claims of April 19, 2022 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the process of the reference claims anticipate the instant claims 1-7, 9, and 17.  A comparison of the reference claims with the instant claims will show that the reference claims 1-19, drawn to a method for the continuous reaction of an ethylene oxide and carbon monoxide in the presence of a carbonylation catalyst, do indeed anticipate the instant claims 1-7, 9, and 17, which are drawn to the same limitations.
Furthermore, reference claim 13, drawn to a step of removing metal carbonyl of the carbonylation catalyst from the reaction product stream, anticipates instant claim 6, drawn to the same limitations.
Conclusion
No claims are presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625